DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

AFCP 2.0
2. 	Applicant’s request for entry into AFCP 2.0 is acknowledged. Claims 1-4, 6, 8-9 and 18-19 have been amended. 

Allowable Subject Matter
3.	Claims 1-4 and 6-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5.	 Regarding claim 1, the prior art does not teach or fairly suggest “…a first time measuring unit configured to measure, if a distribution instruction for live distribution using the distribution server has been given before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit, an elapsed time since the distribution instruction has been given before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit; a control unit configured to start, if the elapsed time measured by the first time measuring unit has reached a first set time, distributing an image captured by the image capturing unit to the distribution server via the communication unit; and a second time measuring unit configured to measure, if a shooting instruction for shooting a still image has been given, an elapsed time since the shooting instruction has been given; -2-wherein, if the elapsed time measured by the second time measuring 

6. 	Claims 2-4 and 6-17 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7.	 Regarding claim 18, the prior art does not teach or fairly suggest “…measuring, if a distribution instruction for live distribution using the distribution server has been given before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit, an elapsed time since the distribution instruction has been given before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit; controlling to start, if the elapsed time measured by the time measuring processing has reached a first predetermined set time, distributing an image captured by the image capturing unit to the distribution server via the communication unit; measuring, if a shooting instruction for shooting a still image has been given, an elapsed time since the shooting instruction has been given; controlling to start, if the elapsed time measured by the second time measuring processing has reached a second predetermined set time, capturing a still image by the image capturing unit; and controlling the display unit to display a 

8.	 Regarding claim 19, the prior art does not teach or fairly suggest “…measuring, if a distribution instruction for live distribution using the distribution server has been given before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit, an elapsed time since the distribution instruction has been given before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit; controlling to start, if the elapsed time measured by the time measuring processing has reached a predetermined set time, distributing an image captured by the image capturing unit to the distribution server via the communication unit; measuring, if a shooting instruction for shooting a still image has been given, an elapsed time since the shooting instruction has been given; controlling to start, if the elapsed time measured by the second time measuring processing has reached a second predetermined set time, capturing a still mage by the image capturing unit;, and controlling to display a remaining time before reaching the predetermined set time before starting distributing an image captured by the image capturing unit to the distribution server via the communication unit…” and used in combination with all of the other limitations of claim 19.
9. 	Any comments considered necessary by applicant must be submitted no later 


Contact Information
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/27/2021